437 F.3d 1289
Henry SZABLA, Appellant,v.CITY OF BROOKLYN PARK, MN, et al., Appellees.
No. 04-2538.
United States Court of Appeals, Eighth Circuit.
February 23, 2006.

1
Appeal from the United States District Court for the District of Minnesota.


2
Timothy Robert Maher, Boris Parker, Saliterman & Siefferman, Minneapolis, MN, for Appellant.


3
Jon Kermit Iverson, Paul D. Reuvers, Jason James Kuboushek, Iverson & Reuvers, Bloomington, MN, Joseph E. Flynn, Susan Steffen Tice, Jardine & Logan, Lake Elmo, MN, for Appellees.


4
On December 1, 2005, the court issued a panel opinion and judgment in this matter affirming in part the district court's entry of summary judgment against Appellant Szabla and reversing that portion of the district court's opinion which granted summary judgment for the City of Brooklyn Park on Appellant Szabla's claims under 42 U.S.C. Section 1983. On December 15, 2005, the City of Brooklyn Park filed a petition for rehearing en banc. In its petition for rehearing en banc, the City of Brooklyn Park asked the court to overturn that portion of the December 1, 2005, panel opinion and judgment which reversed the district court's order granting it summary judgment on Szabla's Section 1983 claim. On February 2, 2006, the court granted the City of Brooklyn Park's petition for rehearing en banc and vacated the December 1, 2005, panel opinion and judgment.


5
It is hereby ordered that the grant of rehearing en banc is limited to the issues raised in the City of Brooklyn Park's petition for rehearing en banc. In all other respects, the panel opinion and judgment of December 1, 2005, are reinstated.